Exhibit 10.4

 

LIONBRIDGE TECHNOLOGIES, INC.

 

Non-Qualified Stock Option Agreement

 

Lionbridge Technologies, Inc. a Delaware corporation (the “Company”), hereby
grants as of ___________ to «FirstName» «LastName» (the “Non-Employee Director
Optionee”) an option to purchase a maximum of «Number1» shares (the “Option
Shares”) of its Common Stock, $.01 par value per share (“Common Stock”), at the
price of US$_______ per share, the fair market value of the Company’s stock on
the date of grant, on the following terms and conditions:

 

1. Grant Under 2005 Stock Incentive Plan. This option is granted pursuant to and
is governed by the Company’s 2005 Stock IncentivePlan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan. Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date.

 

2. Grant as Non-Qualified Option; Other Options. This option shall be treated
for United States income tax purposes as a Non-Qualified Option (rather than an
incentive stock option). This option is in addition to any other options
heretofore or hereafter granted to the Non-Employee Director Optionee by the
Company or any Related Corporation (as defined in the Plan), but a duplicate
original of this instrument shall not effect the grant of another option.

 

3. Vesting of Option if Business Relationship Continues. If the Non-Employee
Director Optionee has continued to serve the Company or any Related Corporation
in the capacity of director (such service is described herein as maintaining or
being involved in a “Business Relationship” with the Company) on the following
dates, this option will become exercisable (“vest”) as to 25% of the original
number of Option Shares on the first anniversary of the Grant Date and as to an
additional 12.5% of the original number of Option Shares at the end of each
successive six month period following the first anniversary of the Grant Date
until the fourth anniversary of the Grant Date.

 

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable, and this Option shall become
immediately exercisable and fully vested upon the consummation of a
Reorganization Event as defined in the Plan. The foregoing rights are cumulative
and (subject to Sections 4 or 5 hereof if the Business Relationship between the
Non-Employee Director Optionee and the Company or any Related Corporation
terminates) may be exercised up to and including the date that is ten years from
the date this option is granted.

 

4. Termination of Business Relationship.

 

(a) Termination. If the Non-Employee Director Optionee’s Business Relationship
with the Company and all Related Corporations is terminated, other than by
reason



--------------------------------------------------------------------------------

of death or disability as defined in Section 5, no further installments of this
option shall become exercisable, and this option shall terminate (and may no
longer be exercised) after the passage of sixty (60) days from the date the
Business Relationship ceases, but in no event later than the scheduled
expiration date. In such a case, the Non-Employee Director Optionee’s only
rights hereunder shall be those which are properly exercised before the
termination of this option.

 

5. Death; Disability. If the Non-Employee Director Optionee is a natural person
who dies while involved in a Business Relationship with the Company, this option
may be exercised, to the extent otherwise exercisable on the date of his or her
death, by the Non-Employee Director Optionee’s estate, personal representative
or beneficiary to whom this option has been assigned pursuant to Section 10, at
any time within 180 days after the date of death, but not later than the
scheduled expiration date. If the Non-Employee Director Optionee is a natural
person whose Business Relationship with the Company is terminated by reason of
his or her disability (as defined in the Plan), this option may be exercised, to
the extent otherwise exercisable on the date the Business Relationship was
terminated, at any time within 180 days after such termination, but not later
than the scheduled expiration date. At the expiration of such 180-day period or
the scheduled expiration date, whichever is the earlier, this option shall
terminate and the only rights hereunder shall be those as to which the option
was properly exercised before such termination.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 10 of the Plan, to
permit the Non-Employee Director Optionee to exercise completely such final
installment. Any fractional share with respect to which an installment of this
option cannot be exercised because of the limitation contained in the preceding
sentence shall remain subject to this option and shall be available for later
purchase by the Non-Employee Director Optionee in accordance with the terms
hereof.

 

7. Payment of Price.

 

(a) Form of Payment. The option price shall be paid in the following manner:

 

(i) in cash or by check;

 

(ii) subject to Section 7(b) below, by delivery of shares of the Company’s
Common Stock having a Fair Market Value (as defined in the Plan) equal as of the
date of exercise to the option price;

 

(iii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the shares
underlying this option (the “Option Shares”) and an instruction to the broker or
selling agent to pay that amount to the Company; or

 

(iv) by any combination of the foregoing.



--------------------------------------------------------------------------------

(b) Limitations on Payment by Delivery of Common Stock. If the Non-Employee
Director Optionee delivers Common Stock held by the Non-Employee Director
Optionee (“Old Stock”) to the Company in full or partial payment of the option
price, and the Old Stock so delivered is subject to restrictions or limitations
imposed by agreement between the Non-Employee Director Optionee and the Company,
an equivalent number of Option Shares shall be subject to all restrictions and
limitations applicable to the Old Stock to the extent that the Non-Employee
Director Optionee paid for the Option Shares by delivery of Old Stock, in
addition to any restrictions or limitations imposed by this Agreement.
Notwithstanding the foregoing, the Non-Employee Director Optionee may not pay
any part of the exercise price hereof by transferring Common Stock to the
Company unless such Common Stock has been owned by the Non-Employee Director
Optionee free of any substantial risk of forfeiture for at least six months.

 

8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company, at the
principal executive office of the Company, or to such transfer agent as the
Company shall designate. Such notice shall state the election to exercise this
option and the number of Option Shares for which it is being exercised and shall
be signed by the person or persons so exercising this option. Such notice shall
be accompanied by payment of the full purchase price of such shares, and the
Company shall deliver a certificate or certificates representing such shares as
soon as practicable after the notice shall be received. Such certificate or
certificates shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the
Non-Employee Director Optionee and if the Non-Employee Director Optionee shall
so request in the notice exercising this option, shall be registered in the name
of the Non-Employee Director Optionee and another person jointly, with right of
survivorship). In the event this option shall be exercised, pursuant to
Section 5 hereof, by any person or persons other than the Non-Employee Director
Optionee, such notice shall be accompanied by appropriate proof of the right of
such



--------------------------------------------------------------------------------

person or persons to exercise this option. All shares that shall be purchased
upon exercise of this option as provided therein shall be fully paid and
non-assessable.

 

9. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Non-Employee Director Optionee to exercise it.

 

10. No Obligation to Continue Business Relationship. Neither the Plan, this
Agreement, nor the grant of this option imposes any obligation on the Company or
any Related Corporation to continue to maintain a Business Relationship with the
Non-Employee Director Optionee.

 

11. No Rights as Stockholder until Exercise. The Non-Employee Director Optionee
shall have no rights as a stockholder with respect to the Option Shares until
such time as the Non-Employee Director Optionee has exercised this option by
delivering a notice of exercise and has paid in full the purchase price for the
number of shares for which this option is to be so exercised in accordance with
Section 9. Except as is expressly provided in the Plan with respect to certain
changes in the capitalization of the Company, no adjustment shall be made for
dividends or similar rights for which the record date is prior to such date of
exercise.

 

12. Capital Changes and Business Successions. It is the purpose of this option
to encourage the Non-Employee Director Optionee to work for the best interests
of the Company or any Related Corporation and its stockholders. Since, for
example, that might require the issuance of a stock dividend or a merger with
another corporation, the purpose of this option would not be served if such a
stock dividend, merger or similar occurrence would cause the Non-Employee
Director Optionee’s rights hereunder to be diluted or terminated and thus be
contrary to the Non-Employee Director Optionee’s interest. The Plan contains
extensive provisions designed to preserve options at full value in a number of
contingencies. Therefore, provisions in the Plan for adjustment with respect to
stock subject to options and the related provisions with respect to successors
to the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference.

 

13. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Non-Employee Director Optionee hereby agrees that the
Company or any Related Corporation may withhold from the Non-Employee Director
Optionee’s wages or other remuneration the appropriate amount of tax. At the
discretion of the Company or Related Corporation, the amount required to be
withheld may be withheld in cash from such wages or other remuneration or in
kind from the Common Stock or other property otherwise deliverable to the
Non-Employee Director Optionee on exercise of this option. The Non-Employee
Director Optionee further agrees that, if the Company or Related Corporation
does not withhold an amount from the Non-Employee Director Optionee’s wages or
other remuneration sufficient to satisfy the withholding obligation of the
Company or Related Corporation, the Non-Employee Director Optionee will make
reimbursement on demand, in cash, for the amount underwithheld.



--------------------------------------------------------------------------------

14. Provision of Documentation to Optionee. By signing this Agreement the
Non-Employee Director Optionee acknowledges receipt of a copy of this Agreement
and a copy of the Plan.

 

15. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Massachusetts.

 

(b) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.

 

(c) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Non-Employee Director Optionee have
caused this instrument to be executed as of the date first above written.

 

OPTIONEE       LIONBRIDGE TECHNOLOGIES, INC.               «FirstName»
«LastName»      

By:

           

Title:

   

Street Address

                         

City

 

State

 

Zip Code

           